United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.E., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. CITIZENSHIP & IMMIGRATION
SERVICES, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Debra Hauser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1035
Issued: October 3, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 1, 2014 appellant, through his representative, filed a timely appeal from the
October 31, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied his disability claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether the disability for which appellant claims compensation is causally
related to his March 10, 2011 employment injury.2
1
2

5 U.S.C. § 8101 et seq.

The record indicates that appellant sustained a traumatic low back injury at work on September 4, 2009 accepted
under OWCP File No. xxxxxx458. The present appeal deals only with the disability appellant claims resulted from
his March 10, 2011 employment injury.

FACTUAL HISTORY
On March 13, 2011 appellant, then a 38-year-old information systems security officer,
filed a traumatic injury claim alleging that he sustained an aggravation of his “current disability
lower/mid back pain” on March 10, 2011. He described the cause of the injury as excessive
walking and standing. Appellant explained that he walked a facility that day. Starting on the
bottom floor, he walked and stopped momentarily to introduce himself to employees who had
not seen him in the past. That took approximately 30 to 40 minutes and caused appellant great
pain “because of my herniated disk and sciatica.”3 The conversation held him up such that he
was stationary and standing for the stated duration. Appellant repeatedly stopped and introduced
himself until he reached the second floor. He walked and met more people. It took
approximately 20 to 30 minutes to cover the second floor because appellant was in a lot of pain
and wanted to stop walking and standing. After stopping to talk with one person for
approximately 15 minutes or more, he went to his car and took pain medication with water.
Appellant sat in the parking lot for 10 to 15 minutes and tried to ease the pain with the car seat
vibrator on his back. He stretched and “off weighted,” when drove to his office, where he laid
on his heating pad with his legs up on his desk. Appellant was in such severe pain that he did not
leave his desk the rest of the day. He took more medication, went home, went to bed, elevated
his legs and visited the emergency room the next day.
At the emergency room, appellant was noted to have a history of chronic low back pain.
He presented with complaints of increased back pains “since yesterday evening.” Appellant
attributed the increased pain to doing a walk-through at work; he was not suppose to walk too
far. He noted increased pains that evening which were a lot worse the next morning. Appellant
applied bio freeze and took his oxycodone before going to the emergency room.
Appellant’s past medical history included degeneration of lumbar or lumbosacral
intervertebral disc, other unspecified disc disorder of the lumbar region and low back pain. He
was unable to perform the straight leg raising test; he was unable to extend his leg due to pain in
the mid-spine.
Dr. John Paul Orkwis, an osteopath and family physician, completed a form report
indicating that appellant’s lumbar disc disease was caused or aggravated by extended standing
and walking at work on March 10, 2011. He further indicated that appellant was partially
disabled since March 10, 2011 and was able to resume light work on May 20, 2011. Shortly,
thereafter, however, Dr. Orkwis completed a duty status report that showed no restriction of
appellant’s usual work requirements.
A magnetic resonance imaging (MRI) scan of the lumbar spine, obtained on July 16,
2011, showed normal alignment. At the L5-S1 level, there was disc desiccation and some disc
height loss with an annular fissure again noted. There was also a central disc protrusion without
narrowing of the thecal sac. The impression was no significant interval chance when compared
with an MRI scan obtained in 2008 and 2009.
3

The record shows that appellant had a service-connected intervertebral disc syndrome of the lumbar spine with
radiculopathy down the left and right lower extremity.

2

Dr. Orkwis noted that appellant was under care for a protruding central disc at the L5-S1
spinal cord level. Appellant had documented visits to the emergency room on January 28 and
March 11, 2011 for exacerbation of back pain. “This is consistent with the presentation of the
illness. When a patient has a disc protrusion, there are a variety of physical activities that may
cause exacerbation of the back pain.”
OWCP accepted appellant’s traumatic injury claim for aggravation of preexisting
degeneration of lumbar or lumbosacral intervertebral disc.
Appellant filed Forms CA-7 claiming wage-loss compensation for periods beginning
October 4, 2011.4 He claimed that this disability was a result of his March 10, 2011 employment
injury.
In a decision dated April 10, 2012, OWCP denied appellant’s disability claim on the
grounds that there was no evidence the accepted aggravation totally disabled him during the
periods in question.
Appellant thereafter filed numerous Forms CA-7 claiming wage-loss compensation for
periods beginning March 11, 2011.5 He claimed that this disability was a result of his March 10,
2011 employment injury.
In a decision dated September 14, 2012, OWCP denied appellant’s disability claim on the
grounds that the record lacked a comprehensive medical opinion providing objective findings
and fully explaining the claimed disability for work. It found that he had not established that he
was entitled to wage-loss compensation due to his accepted condition.
Appellant, through his representative, requested reconsideration. He argued that he
suffered a reaggravation of preexisting degeneration of lumbar or lumbosacral intervertebral
disc. Appellant noted that his physician found him incapable of performing the essential
functions of his position. Therefore, his position was not suitable during the time frames in
question. To support his reconsideration request, appellant submitted progress notes.
In a decision dated October 31, 2013, OWCP reviewed the merits of appellant’s case and
denied modification of its prior decision.
Appellant’s representative argues that OWCP failed to review the totality of the medical
evidence contained in the two case files relating to the accepted employment injuries. She
argues that appellant has met his burden of proof to establish total disability for the time periods
claimed.

4

These periods included: October 4 to 7, 14 to 21 and 24 to 25 and December 5 to 15, 2011. Appellant also
claimed wage-loss compensation from December 15, 2011 to January 6, 2012.
5

In 2011, these periods included: March 11, 14 to 23 and 14 to 25, April 12 to 22 and 25 to 27, May 9 to 18
and 25 to 27, June 22 to 29, July 25, August 10 and 15 to 25, September 13 to 14 and September 30 to October 5, 13
to 20 and 24 to 26, November 18 and November 30 to December 2, December 4 to 17 and 19 to 27, 2011. In 2012,
these periods included May 22, June 11 to 15 and June 28, 2012.

3

LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of his duty.6 A claimant seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim by the weight of the
evidence,7 including that he sustained an injury in the performance of duty and that any specific
condition or disability for work for which he or she claims compensation is causally related to
that employment injury.8
It is not sufficient for the claimant to establish merely that he or she has disability for
work. He or she must establish that the disability is causally related to the accepted employment
injury. The claimant must submit a rationalized medical opinion that supports a causal
connection between the disability claimed and the employment injury. The medical opinion
must be based on a complete factual and medical background with an accurate history of the
employment injury and must explain from a medical perspective how the disability in question is
related to that injury.9
ANALYSIS
On March 10, 2011 appellant spent approximately one hour walking a facility at work
and stopping to talk to people along the way. This caused him such severe pain that he had to
seek relief. Appellant went to the emergency room the next day. Given his significant medical
history, OWCP accepted his traumatic injury claim for an aggravation of preexisting
degeneration of lumbar or lumbosacral intervertebral disc.
Appellant thereafter filed a series of Forms CA-7 claiming compensation for wage-loss
resulting from the aggravation that occurred on March 10, 2011. He did not submit a narrative
medical report reviewing the periods of disability claimed and rationally explaining, on the basis
of objective findings, how that disability was attributable to the March 10, 2011 aggravation, as
opposed to disability that might otherwise arise from his accepted chronic lumbar disc disease.
The distinction is critical. As the Board noted earlier, it is not sufficient for appellant to establish
merely that he was disabled for work or that his position was no longer suitable to his chronic
medical condition. Appellant must establish through rationalized medical opinion evidence that
the disability for which he claims compensation was caused by what happened on March 10,
2011 when he spent about an hour walking a facility at work and stopping to talk to people along
the way.
Dr. Orkwis, the attending osteopath, indicated on a form report that appellant was
partially disabled since March 10, 2011 and was able to resume light work on May 20, 2011.
His duty status report showed no restriction in appellant’s usual work requirements beginning
6

5 U.S.C. § 8102(a).

7

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

8

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

9

John A. Ceresoli, Sr., 40 ECAB 305 (1988).

4

May 20, 2011. In the absence of sound medical reasoning, this evidence is insufficient to
establish the element of causal relationship.10
Generally, findings on examination are needed to justify a physician’s opinion that an
employee is disabled for work.11 The Board has held that when a physician’s statements
regarding an employee’s ability to work consist only of a repetition of the employee’s complaints
that he or she hurt too much to work, without objective signs of disability being shown, the
physician has not presented a medical opinion on the issue of disability or a basis for payment of
compensation.12
Further, the Board will not require OWCP to pay compensation for disability in the
absence of any medical evidence directly addressing the specific dates of disability for which
compensation is claimed. To do so would essentially allow employees to self-certify their
disability and entitlement to compensation.13
Appellant’s representative argues that OWCP failed to review the totality of the medical
evidence contained in the two case files relating to the accepted employment injuries. The issue
in this case is whether appellant has met his burden to establish that his March 10, 2011
employment injury caused any particular disability for work. The Board has reviewed the
medical evidence submitted in this case and can find no discussion of whether any specific
disability for work was the result of what happened on March 10, 2011. Without a narrative
medical opinion directly addressing the specific periods for which appellant seeks
compensation,14 the evidence in this case fails to establish that he sustained disability for work
causally related to the March 10, 2011 aggravation of his preexisting disease. Accordingly, the
Board finds that he has not met his burden of proof. The Board therefore affirms OWCP’s
October 31, 2013 decision on the issue of disability due to the March 10, 2011 employment
injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
All the CA-7 forms appellant filed claiming compensation for wage loss identified the
cause of that wage loss as the March 10, 2011 employment injury.15 All of the forms identified
OWCP File No. xxxxxx373, which was created for the employment injury currently on appeal.
10

Medical conclusions unsupported by rationale are of little probative value. Ceferino L. Gonzales, 32 ECAB
1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).
11

See Dean E. Pierce, 40 ECAB 1249 (1989); Paul D. Weiss, 36 ECAB 720 (1985).

12

John L. Clark, 32 ECAB 1618 (1981).

13

Fereidoon Kharabi, 52 ECAB 291 (2001).

14

The physician need not itemize each of the periods claimed so long as he or she has reviewed a breakdown of
those periods.
15

Appellant sometimes identified the injury date as March 11, 2011.

5

Any claim for disability resulting from appellant’s injury in 2009 should be pursued under the
appropriate case number.
CONCLUSION
The Board finds that appellant has not met his burden to establish that the disability for
which he claims compensation is causally related to his March 10, 2011 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the October 31, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 3, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

